Citation Nr: 0532627	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  00-12 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 30 percent for service-connected right knee disorder.

2.  Entitlement to service connection for a psychiatric 
disorder.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1974 to 
January 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  A Notice of Disagreement was received 
in June 1999.  A Statement of the Case was issued in October 
1999.  A timely appeal was received in June 2000.  

The veteran appeared and testified at a hearing held at the 
RO before a Decision Review Officer in September 2000.  A 
Supplemental Statement of the Case was issued in November 
2000.  

In November 2003 the Board remanded the claims to the Appeals 
Management Center (AMC) for additional development.  Having 
completed the instructed development, the AMC issued a 
Supplemental Statement of the Case in May 2005, and returned 
the veteran's appeal to the Board for final consideration.


FINDINGS OF FACT

1.  The veteran's service-connected right knee disorder is 
not productive of limitation of extension of at least 30 
degrees, ankylosis, or nonunion of the tibia and fibula with 
loose motion requiring a brace.

2.  The medical evidence does not show that the veteran has a 
current psychiatric disorder.

3.  In a September 1996 rating decision, the RO denied 
service connection for arthritis of the left knee.  The 
veteran did not appeal, and it is final.

4.  None of the evidence received since September 1996 in 
support of the veteran's attempt to reopen his claim for 
service connection for a left knee disorder is material.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess 
of 30 percent for a right knee disorder are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 
4.45, 4.59 and 4.71a, Diagnostic Codes 5256 through 5263 
(2005).

2.  Entitlement to service connection for a psychiatric 
disorder is not warranted.  38 U.S.C.A. §§ 1131, 1137, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 
(2005).

3.  The September 1996 RO rating decision that denied service 
connection for a left knee disorder is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. § 3.160(d), 20.201, 
20.302 (2005).

4.  New and material evidence has not been received, and the 
veteran's claim for service connection for a left knee 
disorder is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Board must first address VA's notice and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that necessary notice 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a proper notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, notice was provided to the veteran in 
April 2004, subsequent to the initial AOJ decision.  Where, 
as here, notice was not provided prior to the initial AOJ 
decision, the veteran has the right to content complying 
notice and proper subsequent VA process.  The Board finds 
that any defect with respect to the timing of the notice 
requirement has been cured by the subsequent proper notice 
and VA process, and was, therefore, harmless error.  The 
veteran's claim was filed in September 1998, before the 
enactment of the law requiring this notice.  In November 
2003, the Board remanded the veteran's claims to the Appeals 
Management Center (AMC) for further development.  In April 
2004, the AMC notified the veteran by letter of the first, 
second and third elements required by the Pelegrini II Court 
as stated above.  By means of the various ratings, statement 
of the case and supplemental statements of the case, the 
veteran was advised of the specific reasons why these 
particular claims were denied, and the information and 
evidence needed to substantiate the claims. 

He has also been provided the text of the relevant regulation 
implementing the law with respect to this notice requirement 
and told it was his responsibility to support the claims with 
appropriate evidence.  Indeed, the veteran submitted evidence 
to consider in connection with his claims.  

Although the notice provided to the veteran does not 
specifically contain the fourth element (i.e., tell the 
claimant to provide any relevant evidence in his or her 
possession), the Board finds that the letters and other 
documents sent to the veteran, read as a whole, give notice 
to him of VA's desire to obtain additional information and 
evidence supporting and substantiating the claim or possibly 
leading to such information and evidence.  Thus, the Board 
considers the notice requirements met, and any error as to 
the timing of the notice to be harmless.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
treatment records are in the file from March 1992 through 
April 2004.  Private hospitalization records identified by 
the veteran for January through February 2004 were obtained.  
The veteran was notified in the rating decision, Statement of 
the Case and Supplemental Statements of the Case of what 
evidence the RO had obtained and considered in rendering its 
decision.  He has not identified any additional evidence.  VA 
is only required to make reasonable efforts to obtain 
relevant records that the veteran has adequately identified 
to VA.  38 U.S.C.A. § 5103A(b)(1).   VA, therefore, has made 
every reasonable effort to obtain all records relevant to the 
veteran's claims.

With regard to the claim for an increased rating, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  The RO provided 
the veteran appropriate VA examinations in August 1999, 
October 2004 and March 2005.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's right knee disorder since he was 
last examined.  The veteran has not reported receiving any 
recent treatment (other than at VA, which records were 
obtained), and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  The Board concludes there is 
sufficient evidence to rate the service-connected condition 
fairly.   

With regard to the claim for service connection, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  An examination or opinion is 
necessary if the evidence of record:  (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (B) 
establishes that the claimant suffered an event, injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4) (2005).

The veteran was not provided VA examination in connection 
with this service connection claim.  However, examination is 
not needed because there is no competent evidence that the 
veteran currently has a diagnosed psychiatric disorder.   
38 C.F.R. § 3.159(c)(4)(i)(A) (2005). 

With regard to the claim to reopen, VA is not obligated to 
provide a medical examination or obtain a medical opinion 
until new and material evidence has been received.  See 
38 C.F.R. § 3.159(c)(4)(iii) (2005).  Since the veteran has 
failed to submit new and material evidence to reopen his 
claim for service connection for a left knee disorder, VA was 
not obligated to provide him with a medical examination.
 
Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of his claims.  


II.  Analysis - Increased Rating Claim

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2005).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2005), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2005).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).  

The veteran was service connected for post operative right 
knee injury in June 1984.  His claim for an increased rating 
was received in September 1998.  Since the issue in this case 
is entitlement to an increased rating, the present level of 
the disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The veteran's right knee disorder is currently evaluated 30 
percent disabling under Diagnostic Code 5257.  Diagnostic 
Code 5257 provides for evaluating an impairment of the knee 
with recurrent subluxation or lateral instability.  A 30 
percent rating, for a severe impairment, is the maximum 
scheduler rating provided under this code.  

In evaluating the veteran's claims, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45 (2005); see DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (2005).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  As regards the joints, 
factors to be evaluated include more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45(f) (2005).  

The Board has reviewed all the evidence of record, which 
consists of the veteran's statements and hearing testimony; 
the reports of the VA examinations conducted in August 1999, 
October 2004 and March 2005; and VA and non-VA treatment 
records.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, it is 
not required to discuss each and every piece of evidence in 
the case.  The Board will summarize the relevant evidence 
where appropriate.

After considering all the evidence, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a disability rating in excess of 30 percent for his right 
knee disorder.  

As indicated, the veteran is currently rated the maximum 
provided under Diagnostic Code 5257.  The Board must, 
therefore, consider whether he is entitled to rating under 
any other applicable diagnostic code.  Diagnostic Code 5261 
provides for a rating in excess of 30 percent when extension 
is limited to at least 30 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2005).  The medical evidence shows the 
most the veteran's right knee is limited on extension is 5 
degrees.  He is, therefore, not entitled to a higher rating 
under Diagnostic Code 5261.

A higher rating is also available when there is ankylosis of 
the knee in flexion.  A knee ankylosed in flexion between 10 
degrees and 20 degrees warrants a 40 percent rating; between 
20 degrees and 45 degrees warrants a 50 percent rating; and 
45 degrees or more (extremely unfavorable ankylosis) warrants 
a maximum 60 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5256 (2005).  The medical evidence does not show that 
the veteran has a diagnosis of ankylosis of the right knee.  
Rather the medical records show that the veteran's knee has 
range of motion from at least 5 degrees of extension to at 
least 95 degrees of flexion.  The veteran is, therefore, not 
entitled to a higher rating under Diagnostic Code 5256.  

Finally, a 40 percent rating is warranted for nonunion of the 
tibia and fibula with loose motion requiring a brace.  
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2005).  The medical 
evidence does not show that the veteran's right knee disorder 
is manifested by nonunion of the tibia and fibula, and thus 
this diagnostic code is not applicable.

The remaining diagnostic codes related to the knee and leg do 
not provide for a rating in excess of 30 percent, and are, 
therefore, not applicable in this case.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256 through 5263 (2005).  The 
Board also notes that the veteran has already been granted a 
separate 10 percent rating for degenerative changes of the 
right knee under Diagnostic Code 5010, which decision the 
veteran has not contested.  (See May 2005 rating decision.)  
The veteran is, therefore, not entitled to a higher 
disability rating, and his appeal is denied.

III.  Analysis - Service Connection Claim

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Initially the Board must inquire whether the veteran has a 
current disability that may be service connected.  The Board 
has reviewed all the medical evidence available, and has 
failed to find any complaints of or treatment for a 
psychiatric disorder to include nervous stress.  The veteran 
stated that he was first treated in 1993 at the Little Rock, 
Arkansas VA Medical Center and has continued treatment since.  
The 1993 VA treatment records from Little Rock, however, do 
not show any treatment for a psychiatric disorder.  More 
importantly, the most current VA treatment records do not 
show that the veteran continues to be treated for any 
psychiatric disorder.  There are no clinical records of 
treatment with the Mental Hygiene Clinic.  The most current 
list of medications from March 2004 shows that the veteran is 
not currently on any psychiatric medications such as 
antidepressants or anti-anxiety medications.  The current 
list of medical problems does not include any psychiatric 
disorders.  Based upon this evidence, the Board finds that, 
even if the veteran had some psychiatric disorder back in 
1993, he does not have a current psychiatric disorder that 
may be service connected.  The veteran's appeal is, 
therefore, denied.

IV.  Analysis - Claim to Reopen

The veteran's claim for service connection for a left knee 
disorder was last denied in a September 1996 rating decision.  
Rating actions are final and binding based on evidence on 
file at the time the veteran is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2005).  The claimant has one year from notification of a RO 
decision to initiate an appeal by filing a notice of 
disagreement (NOD) with the decision.  The decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b) and (c) (West 2002).  The 
veteran did not at any time indicate disagreement with this 
rating decision.  Therefore, it is final.  38 U.S.C.A. § 7105 
(West 2002).

The Board has jurisdiction to consider the issue of whether 
new and material evidence has been submitted because that 
issue is part of the same "matter" of whether the appellant 
is entitled to service connection for this disability.  
Bernard v. Brown, 4 Vet. App. 384, 391 (1993) (interpreting 
the provision contained in 38 U.S.C.A. § 7104(a) (West 2002) 
that the Board has jurisdiction to decide "all questions in 
a matter" on appeal).  When a claimant submits a claim for 
service connection for a disability, the question of whether 
there is new and material evidence to reopen the claim is 
implicated where there is a prior final decision regarding 
that claim.  Id. at 392.  Although these are two separate 
questions, they are components of a single claim for service 
connection.  Id. 

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002).  New and 
material evidence means evidence not previously submitted to 
agency decision-makers which bears directly and substantially 
upon the specific matter under consideration that is neither 
cumulative nor redundant and, which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2001).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  Since this claim was received 
before that date, the law in effect when the claim was filed 
is applicable.  That is the standard discussed above.

The evidence received subsequent to September 1996 is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  

The evidence submitted since September 1996 consists of the 
veteran's statements and hearing testimony; VA treatment 
records from March 1992 through April 2004; and private 
hospital records for January through February 2004.  Not all 
of this evidence is new.  VA treatment records from March 
1992 through January 1996 are not new as they were considered 
in the September 1996 rating decision.

Although some of the evidence is new, the Board finds that 
none of it is material.  The private hospital records are not 
material because they are not relevant to the present claim 
because they are for the veteran's hospitalization for 
coronary artery disease and related surgery In January 2004.  
These records do not show any complaints of or treatment for 
a left knee disorder.  The VA treatment records are also not 
material.  The VA treatment records show that the veteran is 
diagnosed to have degenerative joint disease in his left 
knee.  This diagnosis is not, however, new.  The VA treatment 
records from March 1992 through January 1996 considered in 
the September 1996 rating decision also show this diagnosis 
(despite the VA examiner in May 1996 who failed to find any 
pathology in the left knee).  The issue is not, therefore, 
whether the veteran has a current left knee disorder, but 
whether it is related to his military service or is 
proximately due to or the result of the service-connected 
right knee disorder.  No medical evidence has been presented 
to answer these questions, except the veteran's own 
testimony.  It is noted that the veteran has not shown, nor 
claimed, that he is a medical expert, capable of rendering 
medical opinions.  Therefore, his opinion is insufficient to 
demonstrate that his claimed conditions are due to his 
service-connected right knee disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The evidence 
submitted since September 1996 is, therefore, not material, 
and the veteran's appeal to reopen his claim for service 
connection for a left knee disorder is denied.







	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an increased disability rating in excess of 30 
percent for service-connected right knee disorder is denied.

Entitlement to service connection for a psychiatric disorder 
is denied.

New and material evidence has not been received, and the 
veteran's claim for service connection for a left knee 
disorder is not reopened.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


